DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 2/25/2021.  As directed by the amendment, claims 13-17, 19-21, 23, 25, 26 and 28-30 have been amended, and claims 18, 22, 24, and 27 have been cancelled. As such, claims 13-17, 19-21, 23, 25, 26 and 28-30 are pending in the instant application.
Applicant’s amendments to the claims remove the unsupported subject matter such that the rejection of the claims under 35 USC 112(a)/first paragraph is withdrawn, and the application can be maintained as a CON and the claims all have priority back to the provisional, that is, the date of 9/4/2013. These amendments also address the drawing objection, which is hereby withdrawn.
Applicant has amended the specification to address the minor informality; the objection to the specification is withdrawn.
Applicant has amended the claims to clarify the claimed subject matter/provide properly further limiting dependent claims; the rejection of the claims under 35 USC 112(b&d)/second and fourth paragraphs are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela Dremann on 3/5/2021.

The application has been amended as follows: 

Amended para [0047] of the specification as follows:
In some configurations, a distal engagement portion at the tip 172 of the water spike 152 contacts one of the floats (e.g., the primary float). The water spike 152 can comprise a thin web portion 170 that extends through the access opening 154 and has a proximal engagement portion at a lower end thereof that contacts one of the floats (e.g., the secondary float).
	
Amended para [0049] of the specification as follows:
The water spike 152 can define first and second chamber engagement surfaces 176, 178 that contact and rest upon the cover 156 with the water spike 152 in position to contact the floats 116, 117.

Amended claim 13, lines 21-23 as follows:
configured to be removably insertable into the humidification chamber, such that, when the water spike is inserted into the humidification chamber, the proximal engagement portion engages the first float and the distal engagement portion engages the second float within

Amended claim 14, lines 2-3 as follows:
body portion comprises a first chamber engagement surface and a second chamber engagement surface, the first chamber engagement surface and the second chamber engagement surface being offset from one another.

Amended claim 15, line 2 as follows:
first chamber engagement surface and second chamber engagement surface are radially offset from each

Amended claim 16, lines 2-3 as follows:
first chamber engagement surface is distal to the second chamber engagement surface.

Cancelled claim 17
Amended claim 19, line 2 as follows: 
first chamber engagement surface is angled relative to a longitudinal axis passing through the elongate shaft.

Cancelled claim 20
Amended claim 21 as follows:
The system of Claim 14, wherein the first chamber engagement surface is defined by a first surface of the main body that extends outwardly from the elongate shaft and the second chamber engagement surface is defined by a second surface of the main body that extends outwardly from the elongate shaft.

Amended claim 23 as follows:
The system of Claim 14, wherein the proximal engagement portion is defined by a thin web portion extending outwardly from the elongate shaft.

Amended claim 25, line 2 as follows:
second chamber engagement surface surrounds a portion of the  thin web portion.

Cancelled claim 26
Amended claim 30 as follows:
The system of Claim 13, wherein the pointed tip defines the distal engagement portion for contacting the second float. 

Allowable Subject Matter
Claims 13-16, 19, 21, 23, 25 and 28-30 allowed.

The closest prior art is Zollinger (US 2011/0108028 A1; hereinafter “Zollinger”) and, similarly, Hamilton et al. (WO 2013/162386 A1; hereinafter “Hamilton”), where Zollinger discloses a humidification chamber with two floats (52, 54) and a tube (tubing 70) with a water spike (shown in conjunction with 70 in Fig. 3, and pointing upward in Fig. 4), wherein the locking assembly 72 of Zollinger (Fig. 3; para [0017]), with its left and right downward extensions/legs, which have stepped surfaces/flanges that can be seen in Fig. 3, is clearly intended to function to restrain the floats 52, 54, in a manner as described in more detail by Hamilton (that is, by engaging the first and second floats with the tips of the extensions and flanges thereof). Hamilton discloses a humidification chamber (Fig. 2A, item 104; paragraph [0032]), comprising: at least one float (Fig. 4A and 4D, item 150) (paragraph [0033]) and a tube (liquid conduit 118) with a water spike (spike 164) (Fig. 4A; para [0039]). Hamilton also discloses that the port caps covering the inlet and outlet include legs (legs 162) that extend into the inlet and outlet such that the legs restrain the float in position for shipping (Fig. 4A and 4D; paragraphs [0039], [0042]). However, neither Zollinger nor Hamilton discloses or teaches that the water spike is removably insertable into the humidification such that the water spike engages both floats. This configuration allows the water spike to provide the float-restraining function, rather than port cap legs. The advantage of this configuration is that it reduces the number of required components/materials, and it can prevent the humidification chamber from being overfilled because the water spike, which also serves as the float retainer, has to be removed from the humidification chamber, thus releasing the floats to their in-use position, before filling the chamber with water, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785